Brown, C. J.
(dissenting).
The construction given the statute is strained, and if adhered to will effectually nullify all efforts to suppress the brilliant, dazzling automobile headlight, which sends terror to the traveler upon our much frequented narrow highways and boulevards, an end not necessary foT the public safety or the general welfare. No headlight can illuminate the roadway to the driver for 200 feet ahead, unless it be of that brilliant type; no other light, none now in general use, will meet the requirements of the statute as construed by the court, and must be discarded *276or dimmers removed. In my opinion the trial court properly construed the statute as requiring such a light as will shed its rays forward and be plainly observable to persons 200 feet away. That view of the law answers every purpose of safety and should be adopted. I therefore respectfully dissent.
ON MOTION ROE REARGUMENT.
On September 24, 1920, the following opinion was filed:
Haliam, J.
In disposing of defendant’s motion for a reargument we should not think a further opinion necessary but for counsel’s statement that a rehearing is sought, not exclusively or even primarily in behalf of the defendants in this case, but largely on the demand of certain motor clubs, civic associations and persons interested in the conduct of our municipalities, who have indicated their conscientious belief that the decision will be harmful to the public welfare. While the practical result of a statute does not control its language when the language is free from doubt, a construction which would result in absurdity, injustice, inconvenience or public mischief, is to be avoided, if the language used will reasonably bear any other construction. Borer v. Kolars, 23 Minn. 445; Williams v. Minnesota S. B. of M. E. 120 Minn. 313, 318, 139 N. W. 500. We feel, however, that both counsel and those whom he represents have a different understanding of the significance and the effect of our decision from what we have.
The outstanding fact in this case is that the headlight on defendant’s car was not lighted at all, and counsel contends that the statute requires no headlight, but that the small dashlights with which his car was equipped and which are sometimes, found on other cars, complied with all the requirements of this statute as to “front lamps.” In other words that the 290,000 motor cars of which he speaks, and which without exception are equipped with headlights, might all of them travel the highways of the state at night without headlights at all, if they would but carry, lighted, this little dashlight. We do not think this statute has ever received this practical construction. Nor do we think that students *277of this subject will, on full reflection, contend that such a construction is necessary to safety of travel. Such a construction of the statute, it seems to us, would be wholly subversive of its purpose.
We agree with counsel that, in providing that “the light of the front-lamps shall be visible at least 200 feet in the direction in which the motor is proceeding,” “the legislature had in mind that the rays of these lamps,” and we have construed the statute to mean that the rays of light shall be visible 200 feet in the direction in which the motor is proceeding. This naturally means that the farthest rays of light shed by the lamps shall be visible for 200 feet. It does not mean, as counsel seems to think, “that the light of the lamps * * * shall illuminate the roadway for a distance of two hundred feet,” if by this is meant an illumination which will adequately light the way for such a distance. How much difference this makes we shall not take time to discuss.
Counsel argues that a motorist attempting to tour other states with the lighting equipment which we hold this statute requires will “experience no slight embarrassment,” because his lights will be brighter than the laws of other states permit. This argument is based upon an unwarranted assumption as to the nature of the statute laws 'of other states. For example, the statutes of Wisconsin require that the head lamps “shall be such as to enable the driver to clearly distinguish a person, vehicle or other substantial object two hundred feet ahead,” 1919 Statutes, vol. 1, § 1636-52a. The New York statute contains the same requirement, N. Y. Laws 1918, c. 540; as do those of Pennsylvania, Pa. Laws of 1919, c. 283, § 20, and in substance the laws of California so require, Laws Cal. 1919, p. 1493. Washington, Sess. Laws 1919, e. 59, § 21, and Connecticut, G. S. 1918, § 1535, have the same provisions with the substitution of “150 feet” for “200 feet.” The Ohio statute permits lamps the rays of light of which shall be visible 3y2 feet above the surface of the highway, 200 feet in front of the vehicle, Laws of Ohio 1917, p. 540. The statutes of North Dakota, Iowa and Nebraska permit or require lights to be such that “the beam of the reflected light when measured 75 feet or more ahead of the lamps” may rise to 42 inches above the ground. N. D. Laws 1917, c. 155; Iowa Laws 1919, c. 275, § 25; Nebraska Laws 1919, e. 222, § 31. It will probably not be contended that the rays of *278such light would not be visible 200 feet in advance of the car. A “touring motorist” might with impunity travel in any of these states with a " headlight meeting the requirement of the Minnesota statute as we construe it, but if he should undertake to pass from Duluth, Minnesota, to Superior, Wisconsin, by night, with a light such as defendant used in this ease, and which would be sufficient under the construction contended by counsel, or with any light not sufficient to enable the driver to distinguish substantial objects 200 feet away, he might “experience”' 'the “embarrassment” of arrest and fine.
Counsel argues that our construction of the statute will necessitate the discarding of modern dimmers or diffusing lenses and a return to “intense glaring and utterly confusing lights,” with incidental financial loss of the owners of modem dimmers. This argument assumes that the rays of light from a lamp of safe brilliance, equipped with modern dimmers or diffusing lenses, are not visible 200 feet in advance of the vehicle which carries them. There is no evidence and nothing in the record to sustain such assumption. We might express an opinion that counsel’s assumption of fact is unwarranted, but this would likewise be “off the record.” A reading of the recent California case of In re Hinkelman, 191 Pac. 682, however, leaves little doubt as to the conclusion of the public authorities of that state. It is very significant that in that case the defendant was a motorist whose ear was equipped with a Warner lens, conceded to be an approved type of dimmer in common use, and the charge was not, as counsel fears, that the light was insufficient to illuminate the way for 200 feet as the California statute requires, but that it was too brilliant, because equipped with lamps of too high candle power. The indictment alleged that the headlight had passed the state inspection provided by the statute and was found to shed sufficient light to comply with the statute, and not too brilliant a light, if equipped with lamps of proper candle power. •
There seems really no occasion for further argument of this subject. A majority of the court adhere .to the former conclusion. Application for a rehearing is therefore denied.